No. 09-7611 dismissed; No. 09-7691 affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Rodney Reep challenges the district court’s orders denying relief on his 28 U.S.C.A. § 2255 (West Supp.2009) motion (appeal No. 09-7611), and motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006) and subsequent Fed.R.Civ.P. 59(e) motion to alter or amend the district court’s judgment as to his § 3582(c)(2) motion (appeal No. 09-7691).
The § 2255 order is not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2006). A certificate of ap-pealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). A prisoner 'satisfies this standard by demonstrating that reasonable jurists would find that any assessment of the constitutional claims by the district court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise debatable. Miller-El v. Cockrell, U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.2001). We have independently reviewed the record and conclude that Reep has not made the requisite showing. Therefore, we deny leave to proceed. in forma pauperis, deny a certificate of appealability, and dismiss appeal No. 09-7611.
In appeal No. 09-7691, we have reviewed the district court’s orders denying Reep a sentence reduction under 18 U.S.C. § 3582(c)(2) and denying his post-judgment motion. Finding no reversible error, we affirm on the reasoning of the district court. United States v. Reep, No. 2:02-cr-00217-RAJ-JEB-9 (E.D. Va. July 22, 2009; August 21, 2009).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
*246No. 09-7611 DISMISSED.
No. 09-7691 AFFIRMED.